ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Molter Corporation                            )      ASBCA No. 60442
                                              )
Under Contract No. N40083-09-D-0032           )

APPEARANCES FOR THE APPELLANT:                       Steven J. Koprince, Esq.
                                                     Matthew P. Moriarty, Esq.
                                                     Matthew T. Schoonover, Esq.
                                                      Koprince Law LLC
                                                      Lawrence, KS

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Nicole R. Best, Esq.
                                                     D'Ontae D. Sylvertooth, Esq.
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 8 February 2018



                                                  KEifrH D. WOODROW
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60442, Appeal of Molter
Corporation, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals